Exhibit 10.1

 

LOGO [g229025g0816025614293.jpg]      

Verso Corporation

6775 Lenox Center Court

Suite 400

Memphis, TN 38115-4436

 

T 901 369 4100

F 901 369 4228

 

www.versoco.com

August 10, 2016

Mr. David J. Paterson

2350 Mt. Paren Road, NW

Atlanta, GA 30327

Re: Retirement

Dear Dave:

This letter agreement, including the Waiver and the other exhibits hereto
(collectively, this “Agreement”) set forth the understanding and agreement
between Verso Corporation, a Delaware corporation (together with any of its
parents, subsidiaries and affiliates as may have employed you from time to time,
and any and all successors thereto, the “Company”), and you regarding your
retirement from the Company. All capitalized terms used but not defined herein
have the meanings given to them elsewhere in this Agreement.

1. Retirement; Retirement Date. You are retiring from the Company, and the last
day of your active employment with the Company is August 31, 2016 (the
“Retirement Date”). In connection therewith, you will resign from all your
positions with the Company and its subsidiaries, including, without limitation,
as the Chairman of the Board, President and Chief Executive Officer and an
employee of the Company and as a director and officer of the Company’s
subsidiaries, in each case effective as of the Retirement Date.

2. Waiver and Release of Claims Agreement. You agree to sign and be bound by the
Waiver and Release of Claims Agreement set forth in Exhibit A (the “Waiver”),
which is considered an integral part of this Agreement. By signing this
Agreement and the Waiver, you are waiving certain legal rights, and you are
hereby advised to consult with an attorney and to have the attorney review these
documents with you before you sign them.

3. Retirement Benefits. If you sign the Waiver and do not revoke it within the
time periods described therein, and subject to your compliance with all of your
obligations under this Agreement, the Waiver, the Employment Agreement dated
April 20, 2012, between the Company (then named Verso Paper Corp.) and you (the
“Employment Agreement”), and any other contract between the Company and you, the
Company will provide to you the retirement payments and benefits described in
Exhibit B (the “Retirement Benefits”). If you sign the Waiver but then revoke it
in a timely manner, all provisions of this Agreement will be null and void,
including, without limitation, your right to receive the Retirement Benefits,
but excluding your right to receive the other payments and benefits described in
Exhibit C, in connection with the termination of your employment with the
Company.

4. Other Payments and Benefits. Certain payments and benefits that the Company
will provide to you, regardless of whether you sign this Agreement and the
Waiver, in connection with your resignation from the Company are described in
Exhibit C.



--------------------------------------------------------------------------------

5. Severance Policy and Employment Agreement. You acknowledge and agree that
upon your retirement from the Company (a) the Company will have no obligation to
provide you with any payment or benefit under the Company’s severance policy
or Section 5(b) (termination without cause or resignation for good reason) of
the Employment Agreement; (b) you will comply fully with all your continuing
obligations under the Employment Agreement (including, without limitation, those
under Section 6 (non-competition and non-solicitation) and Section 7
(non-disclosure of proprietary information)) in accordance with the provisions
thereof; and (c) the provisions in Sections 6-16 and 18-24 of the Employment
Agreement will survive your retirement from the Company.

6. Taxes. You will be ultimately and solely responsible for the timely payment
in full of all federal, state, local and foreign taxes, and all interest and
penalties thereon, imposed with respect to the Retirement Benefits and all other
payments and benefits that you receive in connection with your retirement from
the Company. The Company will withhold any and all federal, state, local and
foreign taxes and charges that the Company is required to withhold from the
Retirement Benefits and other payments and benefits that you receive in
connection with your retirement from the Company. You agree not to make any
claim against the Company or any other Releasee based on how the Company reports
to taxing authorities, or if an adverse determination is made as to the tax
treatment of, the Retirement Benefits or other payments and benefits that you
receive in connection with your retirement from the Company.

7. Confidentiality. You agree not to disclose the existence or provisions of
this Agreement to any person or entity unless the Company consents to such
disclosure in advance and in writing; however, you may, without the Company’s
consent, disclose that you resigned from the Company, make such disclosures as
are required by law (including disclosures to governmental and taxing
authorities and courts), and disclose the existence and provisions of this
Agreement to your spouse and immediate family members and to your attorneys,
accountants, tax advisors, and other professional service providers as
reasonably necessary, provided that you instruct each such person that the
existence and provisions of this Agreement are strictly confidential and are not
to be revealed to anyone else except as required by applicable law.

8. Acknowledgements. You acknowledge and agree that (a) the Company has treated
you lawfully and fairly in connection with your employment with the Company,
your retirement from the Company, and otherwise; (b) the Company has not
incurred any liability to you or anyone else arising from or relating to your
employment with the Company, your retirement from the Company, or otherwise; (c)
you have carefully read this Agreement and the Waiver in their entirety, fully
understand and agree to their terms, conditions and provisions, and have signed
this Agreement and the Waiver knowingly, voluntarily and free from any fraud,
duress, coercion or mistake of fact; and (d) this Agreement and the Waiver are
final and will become legally binding on and enforceable against you and the
Company beginning on the Effective Date.

9. No Admissions. The Company does not admit, in this Agreement or otherwise,
that (a) the Company has treated you unlawfully or unfairly in connection with
your employment with the Company, your retirement from the Company, or
otherwise, and (b) the Company has incurred any liability to you or anyone else
arising from or relating to your employment with the Company, your retirement
from the Company, or otherwise.

10. Further Assurances. You agree to execute and deliver any and all other
documents and instruments and to take any and all other actions that the Company
may reasonably request from time to time to effectuate the intent and purposes
of this Agreement.

 

2



--------------------------------------------------------------------------------

11. Successors. This Agreement is personal to you and may not be assigned by
you. This Agreement will inure to the benefit of and be binding upon the Company
and its respective successors and assignees, and any such successor or assignee
will be deemed substituted for the Company under this Agreement for all
purposes. As used herein, the terms “successor” and “assignee” include any
person or entity that at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires ownership of the Company or to which the Company
assigns this Agreement by operation of law or otherwise.

12. Modification. This Agreement may not be modified, amended, supplemented or
changed, in whole or in part, except by a formal, definitive written agreement
that expressly refers to this Agreement and is executed and delivered by all the
parties hereto.

13. Waivers. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement will operate
as a waiver thereof, nor will any single or partial exercise of any right,
remedy, power or privilege preclude any other or further exercise of the same or
of any right, remedy, power or privilege, nor will any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver under this Agreement will be binding unless it is in
writing and is signed by the party asserted to have granted such waiver.

14. Severability. If any portion of this Agreement or the application thereof
becomes or is declared by a court of competent jurisdiction to be illegal, void
or unenforceable, the remainder of this Agreement will continue in full force
and effect and the application of such portion to other persons or circumstances
will be interpreted so as reasonably to effect the intent of the parties hereto.

15. Cooperation in Drafting. Each party hereto has cooperated in the
negotiation, drafting, preparation and review of this Agreement. In the event of
any interpretation or construction of any provision of this Agreement, such
provision will not be construed against either party on the basis that such
party was the drafter of such language.

16. Choice of Law and Jurisdiction. This Agreement will be governed by,
construed under, and enforced in accordance with the internal laws of the State
of Tennessee, without regard to the conflicts-of-law provisions or principles
thereof. This Agreement and its subject matter have substantial contacts with
the State of Tennessee, and any lawsuit or other legal proceeding with respect
to this Agreement must be brought in a court of competent jurisdiction in Shelby
County, Tennessee, or in the United States District Court for the Western
District of Tennessee (Western Division) in Memphis, Tennessee. In any such
lawsuit or other legal proceeding, any such court will have personal
jurisdiction over all the parties hereto, and service of process upon them under
any applicable law, statute or rule will be deemed valid and good.

17. Fees and Expenses. If any party to this Agreement commences a lawsuit or any
other legal proceeding against any other party hereto arising from or relating
to this Agreement (including, without limitation, to enforce any covenant
contained in this Agreement or to obtain any relief or remedy for any breach of
this Agreement), the party substantially prevailing in such lawsuit or other
legal proceeding will be entitled to receive, in addition to all other relief
and remedies to which it may be entitled, an award of all the costs incurred by
such party in preparing for and conducting the lawsuit or other legal
proceeding, including, without limitation, its reasonable attorneys’ fees and
expenses and court costs.

 

3



--------------------------------------------------------------------------------

18. Complete Agreement. This Agreement constitutes and contains the entire
agreement and final understanding concerning your relationship with the Company
and the other subject matters addressed herein and supersedes and replaces all
prior negotiations, understandings, agreements and arrangements, whether written
or oral, and whether proposed or definitive, concerning the subject matters
hereof. Any representation, promise or agreement not specifically included in
this Agreement will not be binding upon or enforceable against either party. You
are not relying on any representation of the Company or any Releasee except as
expressly set forth in this Agreement.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. The exchange of copies of this Agreement and the signature pages
hereof by facsimile or email transmission will constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. The electronic signatures of the parties
will be deemed to be their original signatures for all purposes.

To indicate your agreement to and acceptance of the terms, conditions and
provisions of this Agreement and the Waiver, please sign both copies of this
Agreement and the Waiver and return one copy of each document to me. The other
copy of each document is for your files.

 

Very truly yours, Verso Corporation LOGO [g229025g0816025614449.jpg] Kenneth D.
Sawyer Senior Vice President of Human Resources and Communications

 

Agreed to and Accepted:

LOGO [g229025g23j51.jpg]

David J. Paterson

Date: 8/15/16

 

4



--------------------------------------------------------------------------------

EXHIBIT A

VERSO CORPORATION

6775 Lenox Center Court, Suite 400

Memphis, Tennessee 38115-4436

WAIVER AND RELEASE OF CLAIMS AGREEMENT

In exchange for the Retirement Benefits, I freely and voluntarily agree to enter
into and be bound by this Waiver and Release of Claims Agreement (this
“Waiver”). All capitalized terms used but not defined herein have the meanings
given to them elsewhere in the Agreement.

1. Retirement; Retirement Date. I acknowledge and agree that I am retiring from
the Company, and that the Retirement Date is the last day of my active
employment with the Company.

2. Delivery of Waiver. I acknowledge that the Company delivered the Agreement
and this Waiver to me on August 10, 2016.

3. Effect on Retirement Benefits. I acknowledge and agree that unless I sign and
do not revoke this Waiver within the time periods described herein, and unless I
comply with all the covenants and perform all the obligations imposed on me in
the Agreement, this Waiver, the Employment Agreement, and any other contract
between the Company and me, I will not be entitled to receive any of the
Retirement Benefits.

4. Waiver and Release. Subject in all respects to the “Retained Rights” as set
forth in Section 17 of this Waiver, which shall remain with me and are not
waived, released, discharged or affected in any way by this Waiver, I, and
anyone claiming through me (including, without limitation, my agents,
representatives, assigns, heirs, beneficiaries, executors and administrators),
hereby irrevocably, unconditionally and forever waive, release and discharge the
Company, its direct and indirect parents, subsidiaries and other affiliates
(including, without limitation, Verso Paper LLC and Verso Paper Holdings LLC),
its and their respective predecessors, successors and assigns, and its and their
respective former, current and future stockholders, members, partners,
directors, officers, managers, employees, agents, representatives, attorneys and
insurers (collectively, the “Releasees”) from any and all claims, causes of
action, charges, complaints, demands and rights of any nature whatsoever,
whether known or unknown, and whether fixed or contingent, arising from, based
on, or relating to my employment with the Company, my retirement from the
Company, my status at any time as a holder of any securities of any Releasee,
any act or omission of any Releasee occurring prior to or on the Retirement
Date, and any dealing, transaction or event involving any Releasee occurring
prior to or on the Retirement Date, including, without limitation, any and all
such claims, causes of action, charges, complaints, demands and rights under the
Civil Rights Act of 1866, the Civil Rights Act of 1871, the Fair Labor Standards
Act of 1938, the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Rehabilitation Act of 1973, the Employee Retirement Income
Security Act of 1974, the Worker Adjustment and Retraining Notification Act of
1988, the Older Workers Benefit Protection Act of 1990, the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the
Securities Act of 1933, the Securities Exchange Act of 1934, the Sarbanes-Oxley
Act of 2002, all laws of the State of Tennessee relating to any subject matter
covered by the foregoing laws of the United States of America (including,
without limitation, the Tennessee Human Rights Act, the Tennessee Equal Pay Law,
and the Tennessee Handicap Discrimination Law), and any other federal, state or
local



--------------------------------------------------------------------------------

law, rule, regulation or common law, in each case as the same may be amended
from time to time. This Waiver includes, without limitation, all wrongful
termination and “constructive discharge” claims, all discrimination claims, all
claims for compensation for the time worked and the services performed for the
Company, all claims (except the Retained Rights) relating to the Employment
Agreement or any other contract of employment (whether express or implied) with
the Company, all claims for the breach of any covenant of good faith or fair
dealing (whether express or implied), and any tort of any nature. This Waiver is
for any relief or remedy, regardless of how it is denominated, including,
without limitation, wages, back pay, front pay, reinstatement, benefits,
compensatory damages, punitive or exemplary damages, and attorneys’ fees and
expenses. Notwithstanding any provision of this Waiver to the contrary, this
Waiver does not apply to any claim or right that may not be waived under
applicable law, any claim for my vested interest in any employee benefit plan,
program or arrangement maintained by the Company, any claim for unemployment
insurance or workers’ compensation, any claim arising from or relating to the
Agreement or this Waiver, or any claim that may arise after the Effective Date.

5. No Unreported Work; Proper Payment. I represent that I have reported all
hours that I have worked for the Company, and that the Company has properly paid
me for all of my hours worked.

6. No Unreported Work-Related Injury or Illness. I represent that I have no
unreported work-related injury or illness, and I have no basis to report any
such injury or illness.

7. No Claim, Charge, Etc. I represent that I have not made or filed any claim,
charge, complaint, demand or lawsuit against any Releasee to such Releasee or
with the United States Equal Employment Opportunity Commission, the Tennessee
Human Rights Commission, or any other federal, state or local governmental
authority or court. Except as expressly contemplated in the last sentence of
Section 4 of this Waiver or as to the Retained Rights, and only if and to the
extent permitted by applicable law, I agree that (a) I will not make or file any
claim, charge, complaint, demand or lawsuit against any Releasee, and (b) if any
federal, state or local governmental authority or court assumes jurisdiction of
any claim, charge, complaint, demand or lawsuit against any Releasee on my
behalf, I will request that such governmental authority or court withdraw from
the matter and I will refuse any and all benefits derived therefrom. I hereby
irrevocably waive any right that I may have to bring any representative action
or to serve in any representative capacity in any class or collective action
against any Releasee, such that any action by me or taken on my behalf may
proceed, if at all, only as an individual action.

8. No Unlawful Act or Omission; Investigations. I represent that (a) I have no
knowledge of any unlawful act or omission by the Company in connection with my
employment with the Company, my retirement from the Company, or otherwise
(including, without limitation, any false claim made by the Company or any other
Releasee to the government or any governmental authority of the United States of
America), and I know of no basis on which any such claim could be asserted; (b)
I have no knowledge of any unlawful act or omission by any director, officer,
employee, agent, representative, attorney, contractor, supplier or customer of
the Company or any or other person or entity having or desiring to have a
business relationship with the Company, and I know of no basis on which any such
claim could be asserted; and (c) I have not knowingly engaged in any unlawful
act or omission in the course of my employment with the Company, and I know of
no basis on which any such claim could be asserted. I will cooperate fully in
any investigation conducted by or on behalf of the Company into any matter that
occurred at any time during my employment with the Company. I understand that
this Waiver does not prevent me

 

2



--------------------------------------------------------------------------------

from cooperating in any investigation conducted by or on behalf of any federal,
state, local or foreign governmental authority. To the fullest extent permitted
by applicable law, I hereby irrevocably assign to the government of the United
States of America any right that I might have to any proceeds or award in
connection with any false claim proceeding against the Company or any other
Releasee.

9. Return of Company Property. I represent and agree that I have delivered to
the designated authorized representative of the Company all property of the
Company in my possession or under my control as of the Retirement Date,
including, without limitation, all employee identification cards, credit cards,
telephone cards, computers and computer equipment, personal digital assistants
and handheld electronic information devices (such as an iPhone, Android or
Blackberry), and other equipment and property.

10. Confidential Information. I represent and agree that (a) I have delivered to
the Company any Confidential Information in my possession or under my control as
of the Retirement Date; (b) I will not retain any Confidential Information after
the Retirement Date; and (c) I will not use or disclose any Confidential
Information after the Retirement Date except as directed by the Company. As used
herein, the term “Confidential Information” means any item of information or
compilation of information, in any form, tangible or intangible, pertaining to
the Company’s business that is not authorized by the Company for disclosure to
the public or is not readily available to the public through proper
means. Confidential Information includes, without limitation, (a) the Company’s
business strategies, plans and analyses; purchasing strategies, plans,
practices, methods, techniques and information; actual and prospective supplier
lists; supplier information and analyses; manufacturing strategies, plans,
practices, methods, techniques and information; sales and marketing strategies,
plans, practices, methods, techniques and information; actual and prospective
customer lists; customer information and analyses; information technology
strategies, plans, practices, methods, techniques and information; computer
programs and source codes; human resources information and personnel files;
accounting and financial information; legal information; research and
development information; Inventions; know-how and trade secrets; and (b)
information entrusted to the Company in confidence by other persons and
entities.

11. Inventions. I acknowledge and agree that the Company owns all rights to and
interests in any Invention that I conceived of, developed or assisted in
developing, in whole or in part, while employed with the Company and prior to
the Retirement Date that (a) relates to the Company’s current business or
anticipated future businesses, (b) involves the use of the Company’s
information, equipment, facilities or supplies, (c) is or was created or
conceived of, in whole or part, while working on the Company’s time, or (d)
results from my work for the Company. I represent and agree that I have
disclosed to the Company all Inventions that I conceived of, developed or
assisted in developing, in whole or in part, while employed with the Company and
prior to the Retirement Date. As used herein, the term “Inventions” means
inventions (whether or not patentable), discoveries, innovations, improvements,
designs and ideas and related technologies and methodologies (whether or not
shown or described in writing or reduced to practice). I understand that my
acknowledgement of the Company’s ownership of such Inventions and the required
disclosure thereof do not apply to an Invention that does not meet any of the
characteristics identified in the first sentence of this Section 11.

12. Non-Disparagement. I will not say or write, in any forum or using any
medium, anything that is disparaging, negative or unfavorable about the Company
or its business, employees or prospects, except as permitted under applicable
law.

 

3



--------------------------------------------------------------------------------

13. Binding Effect. I acknowledge and agree that this Waiver is binding on me
and my agents, representatives, assigns, heirs, beneficiaries, executors and
administrators.

14. Choice of Law and Jurisdiction. This Waiver will be governed by, construed
under, and enforced in accordance with the internal laws of the State of
Tennessee, without regard to the conflicts-of-law provisions or principles
thereof. This Waiver and its subject matter have substantial contacts with the
State of Tennessee, and any lawsuit or other legal proceeding with respect to
this Waiver must be brought in a court of competent jurisdiction in Shelby
County, Tennessee, or in the United States District Court for the Western
District of Tennessee (Western Division) in Memphis, Tennessee. In any such
lawsuit or other legal proceeding, any such court will have personal
jurisdiction over all the parties hereto, and service of process upon them under
any applicable law, statute or rule will be deemed valid and good.

15. CONSIDERATION AND CONSULTATION. THE COMPANY HEREBY ADVISES ME THAT BEFORE I
SIGN THIS WAIVER, I MAY TAKE 21 DAYS TO CONSIDER WHETHER OR NOT TO SIGN IT. THE
COMPANY ALSO HEREBY ADVISES ME TO CONSULT WITH AN ATTORNEY AND TO HAVE THE
ATTORNEY REVIEW THIS WAIVER WITH ME BEFORE I SIGN IT. I HEREBY ACKNOWLEDGE THAT
I HAVE HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY AND EITHER HAVE HELD SUCH
CONSULTATION OR HAVE DETERMINED NOT TO CONSULT WITH AN ATTORNEY.

16. REVOCATION. THE COMPANY HEREBY ADVISES ME THAT I MAY REVOKE THIS WAIVER BY
DELIVERING WRITTEN NOTICE OF MY REVOCATION TO KENNETH D. SAWYER, SENIOR VICE
PRESIDENT OF HUMAN RESOURCES AND COMMUNICATIONS, VERSO CORPORATION, 6775 LENOX
CENTER COURT, SUITE 400, MEMPHIS, TENNESSEE 38115-4436, WITHIN THE 7-DAY PERIOD
FOLLOWING THE DAY THAT I SIGN THIS WAIVER (THE “REVOCATION
PERIOD”). I UNDERSTAND THAT IF I REVOKE THIS WAIVER WITHIN THE REVOCATION
PERIOD, ALL PROVISIONS OF THE AGREEMENT WILL BE NULL AND VOID, INCLUDING,
WITHOUT LIMITATION, MY RIGHT TO RECEIVE THE RETIREMENT BENEFITS, BUT EXCLUDING
MY RIGHT TO RECEIVE THE OTHER PAYMENTS AND BENEFITS DESCRIBED IN EXHIBIT C, IN
CONNECTION WITH THE TERMINATION OF MY EMPLOYMENT WITH THE COMPANY. I ALSO
UNDERSTAND THAT IF I DO NOT REVOKE MY ACCEPTANCE OF THIS WAIVER WITHIN THE
REVOCATION PERIOD, THIS WAIVER WILL BE FOREVER LEGALLY BINDING AND ENFORCEABLE
BEGINNING ON THE DAY IMMEDIATELY FOLLOWING THE LAST DAY OF THE REVOCATION PERIOD
(THE “EFFECTIVE DATE”). THIS WAIVER IS NOT EFFECTIVE OR ENFORCEABLE UNTIL THE
REVOCATION PERIOD HAS EXPIRED.

17. Retained Rights. Nothing in this this Waiver shall result in any waiver,
release, discharge or effect of any kind upon (i) my rights to indemnification
as an officer and/or director of the Company as set forth in the Company’s
Amended and Restated Bylaws or the Indemnification Agreement dated as of July
15, 2016, between the Company and me, to the maximum extent provided therein,
(ii) my entitlement to protection of any insurance policies the Company may
elect to maintain generally for the benefit of its directors and officers
against all costs, charges and expenses incurred or sustained by me in
connection with any action, suit or proceeding to which I may be made a party by
reason of my being or having been a director, officer or employee of the Company
(other than any dispute, claim or controversy arising under or relating to the
Agreement or this Waiver), or (iii) any additional rights of indemnity,
exculpation, release or the like conferred upon me by the Company’s First
Modified Third Amended Joint Plan of Reorganization Under Chapter 11 of the
Bankruptcy Code, dated June 22, 2016 (the “Plan”), and the order of the United
States Bankruptcy Court for the District of Delaware confirming the Plan.

 

4



--------------------------------------------------------------------------------

I acknowledge and agree that I have carefully read this Waiver in its entirety,
fully understand and agree to all of its terms, conditions and provisions, and
have signed this Waiver knowingly, voluntarily and free from any fraud, duress,
coercion or mistake of fact. Upon signing this Waiver, I agree to deliver it to
Kenneth D. Sawyer, the Senior Vice President of Human Resources and
Communications of the Company.

 

LOGO [g229025g23j51.jpg]

David J. Paterson

Date: 8/15/16

 

5



--------------------------------------------------------------------------------

EXHIBIT B

RETIREMENT BENEFITS

Notwithstanding any provision to the contrary in the Agreement or elsewhere, if
you breach any covenant or fail to perform any obligation imposed on you in the
Agreement, the Waiver, the Employment Agreement, or any other contract between
the Company and you, you will not be entitled to receive any of the Retirement
Benefits and will promptly return any and all Retirement Benefits already
received to the Company. All capitalized terms used but not defined herein have
the meanings given to them elsewhere in the Agreement.

1. 2016 Verso Incentive Plan. The Company will pay to you $533,333.33 as a
prorated portion of your annual incentive award payable under the 2016 Verso
Incentive Plan (the “2016 VIP”). The 2016 VIP payment is based on the
assumptions that the Company reaches the target level of achievement of its
performance objectives under the 2016 VIP and that you achieve all of your
individual performance objectives under the 2016 VIP, and it is prorated on a
daily basis to reflect that you were employed by the Company for 244 (i.e., from
January 1 through August 31) of the 366 days in 2016. The 2016 VIP payment will
be made within 30 days after the Effective Date.

2. Supplemental Salary Retirement Program and Deferred Compensation Plan. The
Company will make contributions on your behalf under the Supplemental Salary
Retirement Program (the “SSRP”) to your account under the Retirement Savings
Plan (the “RSP”) and to your account under the Deferred Compensation Plan (the
“DCP”). The SSRP and DCP contributions in the aggregate amount of $57,548.33,
representing 2.75% of your eligible compensation paid in 2016, will be made in
2017 in accordance with the provisions of the SSRP and the DCP. Your
contribution to the SSRP will be the maximum amount that can be contributed
under the SSRP per the RSP and applicable tax rules, with the remainder
being contributed to the DCP.



--------------------------------------------------------------------------------

EXHIBIT C

OTHER PAYMENTS AND BENEFITS

The Company will provide you with certain payments and benefits that are
affected by your retirement from the Company. Summary information regarding
these payments and benefits and the effects of your retirement on them is
provided below. The information, being summary in nature, is qualified in its
entirety by reference to the written plans, programs, contracts and other
documents underlying the payments and benefits. If you have any questions about
the payments and benefits, please direct your inquiries to Tisch McDaniel by
telephone at 901-369-4124 or by email at tisch.mcdaniel@versoco.com. All
capitalized terms used but not defined herein have the meanings given to them
elsewhere in the Agreement.

1. Payments and Benefits under Section 5(a) of Employment Agreement. The Company
will provide you with the payments and benefits provided for in Section 5(a) of
the Employment Agreement in accordance with the provisions thereof.

2. Unused Vacation. The Company will pay to you $46,154.40 in lieu of your
15 unused vacation days allowed in 2016 within 30 days after the Effective Date.

3. Retirement Savings Plan (i.e., 401(k) Plan). As of the Retirement Date, your
individual contributions and the Company’s matching contributions on your behalf
under the Retirement Savings Plan will be vested. In view of the termination of
your employment with the Company, you are encouraged to call Transamerica
Retirement Solutions at toll-free 1-800-422-6103, Option 4, and/or contact your
individual financial and tax advisors to discuss the future handling of your
Retirement Savings Plan account and the potential financial and tax impacts on
you, including, without limitation, the roll-over of the funds in your
Retirement Savings Plan account to your personal individual retirement account
(i.e., IRA), the withdrawal of funds from your Retirement Savings Plan account
(which may subject your account to a penalty for early withdrawal), and any
outstanding loan that you may have from your Retirement Savings Plan account.

4. Supplemental Salary Retirement Program. As of the Retirement Date, the
Company’s contributions on your behalf under the Supplemental Salary Retirement
Program will be vested. Please refer to Section 3 of this Exhibit C for guidance
on contacting Transamerica Retirement Solutions and/or your individual financial
and tax advisors regarding the future handling of your Retirement Savings Plan
account.

5. Medical and Dental Insurance. You have the right to continue the group
medical and dental insurance coverage provided by the Company for you and your
eligible dependents pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), provided that you elect such continued
coverage in accordance with COBRA, beginning on the first day of the month
immediately following the month in which the Retirement Date occurred. You will
receive from Morneau Shepell a COBRA Packet outlining your COBRA rights and
including election forms for enrollment. If you continue your medical and dental
insurance coverage with the same plan design through COBRA that you elected as
an active employee of the Company, any deductible or out-of-pocket expenses that
you have accumulated during the plan year will be applied to your COBRA
coverage. For additional information or if you have questions about continued
medical and dental insurance coverage under COBRA, you may call the Morneau
Shepell Customer Service Call Center at toll-free 1-800-422-6103 (Option 5,
Sub-Option 1).



--------------------------------------------------------------------------------

6. Flexible Spending Account (FSA). You have the right under COBRA to continue
your participation in the health care FSA plan provided by the Company through
the end of the calendar year in which the Retirement Date occurs, even if you
decide not to continue your medical and dental insurance coverage under
COBRA. There is no additional COBRA premium required for the continuation of
your health care FSA participation. If you do not continue your health care FSA
participation through COBRA, then only eligible health care charges incurred on
or before the Retirement Date will be eligible for reimbursement under the
health care FSA plan.

7. Basic Life Insurance. You have the right to convert the group basic life
insurance coverage on your life provided by the Company to an individual life
insurance policy. Such policy will be offered by Life Insurance Company of North
America (“LINA”), without proof of good health, provided that you make the
election within 31 days after the Retirement Date. You may convert your group
basic life insurance coverage into any individual nonparticipating life
insurance policy offered by LINA, except term life insurance. The premiums for
the individual life insurance policy, which will be at least equal to those for
LINA’s whole life insurance plan with the lowest premium, will be higher than
those for the group basic life insurance coverage provided by the Company. If
you want to convert your group basic life insurance coverage into an individual
life insurance policy, you must complete a Life Conversion Information Request
Form and submit it, together with a copy of your current Benefits Summary from
the Company’s employee self-service portal, to LINA at the address located on
the form within 31 days after the Retirement Date. The Company will provide you
separately with materials relating to the conversion of your group basic life
insurance coverage. For additional information or if you have questions about
the conversion of your group basic life insurance coverage, you may call LINA at
toll-free 1-800-423-1282.

8. Verso Paper Deferred Compensation Plan. You will receive payment of your
benefits under the Verso Paper Deferred Compensation Plan following your
retirement in accordance with the terms of that plan and any election you made
thereunder.

 

2